¶19
J.M. Johnson, J.
(dissenting) — May a jury convict a defendant of four murder solicitations for offering a hit man $60,000 to kill his ex-wife and three family members? I would affirm the jury conviction of four solicitation charges as correct under the statute and consistent with legislative intent. Accordingly, I respectfully dissent from the majority, which reverses three of those charges.
¶20 The facts of this case are simple. The defendant, Mitchell Varnell, had first offered an employee $50,000 to *173kill his ex-wife,4 who had been awarded custody of their two children. The employee refused, and after the police were informed, they set up a sting operation.
¶21 Varnell later arranged to meet with an undercover officer in a restaurant. Believing the officer was a hit man, Varnell offered $60,000 to kill his ex-wife, then to go to a different house and kill her mother, her father, and her brother. The officer checked to make sure Varnell wanted all four killed, and Varnell responded “Four don’t mean three, four don’t mean one . . . four means four.” Clerk’s Papers at 47. Varnell described the two different homes and the security systems of each in some detail. He was arrested and the jury convicted him of four counts of solicitation for the restaurant transaction — one for each person to be killed. He now claims he may be convicted of only one count of solicitation for hiring a hit man to kill these four people.
¶22 A defendant may be punished only once for each unit of crime a statute proscribes. U.S. Const, amends. V, XIV;5 Wash. Const, art. I, § 9.6 The unit of punishment inquiry is always fact-specific and must proceed on a case-by-case basis. State v. Adel, 136 Wn.2d 629, 640, 965 P.2d 1072 (1998) (Talmadge, J., concurring). The analysis must begin with the criminal statute as adopted by the legislature.
¶23 A person commits criminal solicitation when, “with intent to promote ... the commission of a crime, he offers ... money ... to another to engage in specific conduct which would constitute such crime.” RCW 9A.28.030(1) (emphasis added). In this case, the crime for which Varnell offered *174money is first degree murder,7 and each “such crime” is a separate unit of prosecution. Cf. State v. Tili, 139 Wn.2d 107, 117, 985 P.2d 365 (1999); see also Burroughs v. State, 88 Md. App. 229, 247, 594 A.2d 625 (1991) (holding each murder victim a separate unit of prosecution for homicide).
¶24 In State v. Ose, 156 Wn.2d 140, 142, 124 P.3d 635 (2005), we had to decide the unit of prosecution for possessing a stolen access device when a woman had 25 stolen credit cards. We held each credit card was a unit of prosecution because the statute criminalizing the act punished possession of “a stolen access device.” RCW 9A.56-.160(1)(c). “[B]ecause the word ‘a’ is used only to precede singular nouns . . . , the legislature’s use of the word ‘a’. . . unambiguously” meant the unit of punishment was each stolen credit card. Ose, 156 Wn.2d at 146.
¶25 Here, the statute punishes those who, “with intent to promote ... commission of a crime ... offers ... money... to another to engage in specific conduct which would constitute such crime.” RCW 9A.28.030(1) (emphasis added). Just as in Ose, the word “a” makes the unit of punishment each crime solicited. See also State v. Root, 141 Wn.2d 701, 710-11, 9 P.3d 214 (2000) (“a minor” makes the unit of prosecution each minor); State v. DeSantiago, 149 Wn.2d 402, 419, 68 P.3d 1065 (2003) (“a firearm” means the prosecution unit is each firearm); State v. Graham, 153 Wn.2d 400, 406-07, 103 P.3d 1238 (2005) (“a person” means defendant may be prosecuted for each person endangered). Since Varnell offered money to a hit man to commit four crimes, he may be punished for four solicitations. That commonsense analysis should resolve this case.
¶26 The majority errs from the beginning by misstating the issue as whether “a solicitation in a single conversation to murder four people constitutes a single unit of prosecution of solicitation to commit murder.” Majority at 167. But that is not the issue. The proper issue is whether Varnell *175committed solicitation for one murder or solicitations for four murders, and that was properly resolved by a jury. To begin by assuming there was a solicitation leads the majority to an erroneous conclusion, which overlooks the four prospective victims. The fact that there were separate locations for the murders further indicates the multiple “such crime(s)” solicited.
¶27 The majority next contends “the solicitation statute focuses on a person’s 'intent to promote or facilitate’ a crime rather than the crime to be committed.” Majority at 169. This also misunderstands the legislature’s intent. The statute prohibits the offer of money to commit “a crime” or “such crime.” The solicitor’s intent is simply the mental state required. The legislature did not punish the mental state, but rather criminalized solicitation for each “such crime.”
f 28 The majority then contends the statutory intent was to criminalize “the agreement on solicitation of a criminal act.” Majority at 169. This is contrary to legislative intent, and indeed the word “agreement” does not appear in this statute. A solicitor can be punished absent an agreement because the criminal act proscribed by the statute is the offer or solicitation. The best police technique to thwart such a crime is that utilized here: using an officer or informant who will never actually agree to commit “such crime.” Again, the statutory intent is to penalize an offer of money to commit a specific crime. •
¶29 The primary support for the majority holding is the opinion’s comparison between solicitation and conspiracy. Majority at 169-70. This is an inapt comparison for several reasons. First, unlike the solicitation statute, the criminal conspiracy statute punishes the agreement to engage in or cause criminal conduct.8 For that reason, we held in State v. Bobic, 140 Wn.2d 250, 262, 996 P.2d 610 (2000), that the *176unit of punishment for conspiracy is the agreement. But the solicitation statute does not punish an agreement; it punishes each offer to commit each “such crime.” If the hired conduct would constitute multiple crimes, then there are multiple units of prosecution.
¶30 The majority also points out that both solicitation and conspiracy are inchoate crimes. Majority at 170. But the inchoate nature of the crime has no relation to the unit of prosecution. Attempt is also an inchoate crime. Surely a person firing a gun at four people in separate houses can be charged — and found guilty — of more than one attempted murder. The inchoate nature of the crime is not determinative of the unit of prosecution.
¶31 Most important, the legislature intended to punish separate evils when it criminalized conspiracy and solicitation in different statutes, with differing penalties. One prime rationale for punishing solicitation is to deter crimes that are difficult to solve. In 2003, 77.6 percent of homicide victims knew their assailants. Press Release, Federal Bureau of Investigations, FBI Releases Crime Statistics for 2003 (Oct. 25, 2004), available at http://www.flDi.gov/pressrel/ pressrel04/crimestatl02504.htm. So in over three quarters of all murders, police can solve the crime, or at least identify prime suspects, by finding and questioning those who knew the victim.
¶32 But murders procured through solicitation, like those proposed here, are nearly always committed by people the victims do not know. This makes it far more difficult for police to find the killer. Since each crime solicited is equally difficult to track, the statute provides that each “such crime” would constitute a separate unit of prosecution.
¶33 The same is not true of conspiracies. The legislature criminalizes conspiracies to accomplish at least three ends: to deter the economies of scale inherent in conspiracies, to limit creation of pernicious group identities, and to give investigators a carrot to entice coconspirators to implicate one another. Neal Kumar Katyal, Conspiracy Theory, 112 *177Yale L.J. 1307, 1312 (2003). Each of these reasons justifies punishment for the agreement, and not the underlying crime. Thus, the agreement is the unit of prosecution for conspiracies. The same is simply not true of solicitation.
¶34 The solicitation and conspiracy statutes are substantially different when delimiting the crime punished because the legislature was punishing separate ills by criminalizing solicitation and conspiracy. Here, the only clear similarity between the two crimes — and the clearest rationale for the majority’s holding — is their adjoining codification in Washington’s Revised Code. See majority at 170. This is not enough to reverse the Court of Appeals or the verdict of a jury, which heard the facts.
¶35 To illustrate further the error of today’s majority decision, one need view the facts from the victims’ perspective. It will come as a shock to Varnell’s ex-in-laws to find out that Varnell hired a hit man to kill each of them in separate houses, but can be prosecuted for only one murder-for-hire, that for the wife. These potential victims were all “free” targets for the defendant.
¶36 Since the statute punishes for each crime solicited, and the jury determined, as Varnell had told the hit man, “four don’t mean one . . . four means four,” I respectfully dissent.
Bridge, J., concurs with J.M. Johnson, J.

 Varnell was separately convicted of one charge of solicitation for that offer, and he does not challenge that conviction. The jury heard all five counts of solicitation together, and found, beyond a reasonable doubt, that Varnell committed five solicitations of murder.


 “No person shall... be subject for the same offense to be twice put in jeopardy of life or limb.” The Fourteenth Amendment applies this prohibition to the states. Benton v. Maryland, 395 U.S. 784, 794, 89 S. Ct. 2056, 23 L. Ed. 2d 707 (1969).


 “No person shall... be twice put in jeopardy for the same offense.”


 A person commits first degree murder when “[w]ith a premeditated intent to cause the death of another person, he or she causes the death of such person.” ECW 9A.32.030(1)(a).


 RCW 9A.28.040(1) punishes a person who “with intent that conduct constituting a crime be performed, he or she agrees with one or more persons to engage in or cause the performance of such conduct, and any one of them takes a substantial step in pursuance of such agreement.”